     Case: 1:19-cv-00151-MPM-RP Doc #: 145 Filed: 08/28/20 1 of 1 PageID #: 620




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                   PLAINTIFF

v.                                                                          No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                               DEFENDANTS


                        ORDER DENYING PLAINTIFF’S MOTION [16]
                        TO ADD UNITED STATES AS A DEFENDANT

        This matter comes before the court on the motion [16] by the plaintiff to add the United States

as a defendant in this case. As all the claims against federal actors have been dismissed, the instant

motion [16] is DENIED.

        SO ORDERED, this, the 28th day of August, 2020.

                                                        /s/ Michael P. Mills
                                                        UNITED STATES DISTRICT COURT
                                                        NORTHERN DISTRICT OF MISSISSIPPI
